Citation Nr: 0110909	
Decision Date: 04/13/01    Archive Date: 04/23/01

DOCKET NO.  00-22 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
20 percent for optic nerve atrophy of the right eye.

(The issues of whether new and material evidence has been 
submitted to reopen a claim of service connection for a right 
eye disability and entitlement to an effective date earlier 
than March 20, 1997, for the award of service connection for 
optic nerve atrophy are the subject of a separate decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from November 1950 to 
October 1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision by the Buffalo, New York, 
Department of Veterans Affairs (VA) Regional Office (RO).

By a June 2000 rating decision, the RO granted service 
connection for optic nerve atrophy of the right eye and 
assigned a 20 percent evaluation effective from March 20, 
1997.  In July 2000, the appellant submitted a notice of 
disagreement and in October 2000, a statement of the case was 
issued.  Later in October 2000, the appellant submitted a VA 
Form 9 and perfected his appeal.

In view of the fact that the disability rating for the optic 
nerve atrophy of the right eye originated following the grant 
of service connection, the Board has characterized this issue 
as set forth above.  See Fenderson v. West, 12 Vet. App. 119 
(1999).


REMAND

Initially, the Board notes that during the pendency of this 
appeal there has been a significant change in the law.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminated the 
concept of a well-grounded claim, redefined the obligations 
of VA with respect to the duty to assist, and superseded the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order), which had held that VA 
could not assist in the development of a claim that was not 
well grounded.  This change in the law is now applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Holliday v. Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 
2001).  

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-99 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The change requires 
that notice be provided to a claimant as to what is required 
for a claim to be successful, and may require multiple 
notices during the pendency of the adjudication process.  See 
Holliday, slip op. at 12-13.  In the case of Holliday v. 
Principi, No. 99-1788 (U.S. Vet. App. Feb. 22, 2001), it was 
noted that the VA Secretary had not promulgated implementing 
regulations, and that these regulations, once promulgated, 
might in fact provide more assistance than is required by the 
Veterans Claims Assistance Act itself.  Holliday, slip op. at 
12.  Indeed, the Court noted that, until such regulations 
were promulgated, there remained significant uncertainties 
regarding the kind of notice to be given to each class of 
claimants, especially in light of the Secretary's 
acknowledgment that the notification requirements had 
universal application.  Holliday, slip op. at 13.  In order 
to ensure that the veteran in this case is afforded all the 
protections of the Veterans Claims Assistance Act of 2000, as 
implemented by VA, a remand is required.  

Additionally, the Board notes that in a statement dated in 
August 2000, a private physician indicated after examination, 
that the appellant's visual acuity in the right eye was 
20/800.  In light of these findings, and the possibility that 
they represent a change in the severity of the appellant's 
service-connected right eye disability, the Board believes 
that additional medical development is necessary prior to 
appellate consideration of this issue.

In view of the above and in order to ensure due process in 
this case and in an effort to assist the appellant in the 
development of his claims, this case is REMANDED for the 
following actions:

1. The RO should ask the appellant, with 
the assistance of his representative, to 
identify dates, locations and names of 
all government and/or private health 
care providers and/or facilities where 
he has been treated for his service-
connected right eye disability.  The RO 
should make arrangements to obtain all 
medical records from all the sources 
reported by the appellant.  If private 
medical treatment is reported and those 
records are not obtained, the appellant 
and his representative should be 
informed and afforded an opportunity to 
obtain the records.  Efforts to obtain 
any records that are not already on file 
should be documented and any evidence 
received in response to this request 
should be associated with the claims 
folder.   

2. The RO must review the claims folder and 
ensure that all notification and 
development required by the Veterans 
Claims Assistance Act of 2000 is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  

3. As part of the development undertaken to 
comply with the new law and in an effort 
to provide an adequate record upon which 
to evaluate the appellant's right eye 
disability, the RO should have the 
appellant examined for purposes of 
assessing the severity of his service-
connected right optic nerve atrophy.  
The examining physician must review the 
claims folder with consideration being 
given to the April 2000 VA examination 
report and the August 2000 private 
examination report in which the 
appellant's right eye visual acuity was 
documented as 20/800.  All studies 
deemed necessary by the examiner should 
be conducted, and all findings should be 
reported in a manner so that pertinent 
rating criteria may be applied.  
38 C.F.R. §§ 4.76-4.84 (2000).  The 
report of examination should be 
comprehensive and include a detailed 
account of all manifestations of the 
service-connected eye disability.  The 
examiner is further requested to comment 
on whether the impairment in right eye 
visual acuity equates to light 
perception only.

4. The RO should review the examination 
report to ensure that requirements of 
the foregoing paragraph have been 
satisfied.  If they have not, the report 
should be returned for necessary 
corrective action, as appropriate.  

5. After all notice requirements have been 
satisfied, and the duty to assist has 
been fulfilled, the RO should take 
adjudicatory action on the issues here 
in question.  In so doing, the RO should 
consider all evidence obtained in 
response to the above requests.  The RO 
must further consider the assignment of 
"staged ratings" for the optic nerve 
atrophy of the right eye in accordance 
with the principles set out in Fenderson 
v. West, 12 Vet. App. 119 (1999).  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

If the benefit sought remains denied, the appellant and his 
representative should be furnished a supplemental statement 
of the case and afforded time in which to respond.  
Thereafter, and in accordance with the current appellate 
procedures, the claims folder should be returned to the Board 
for completion of appellate review, if in order.  The 
appellant need take no action until otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


